Citation Nr: 1003683	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  06-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a low back injury, including on an 
extraschedular basis, to include a claim for a total 
disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to August 
1988, when the Veteran was separated from active service by 
reason of physical disability.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision prepared in September 2005 and issued in October 
2005 by the St. Petersburg, Florida Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in April 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has not been afforded a VA 
examination which is complete for rating purposes.  For the 
reasons explained below, the Board agrees.  

The record reflects that the Veteran sought an increased 
evaluation for residuals of low back injury in November 2003.  
The Veteran incurred an injury at work in December 2003, one 
month after he submitted the claim for an increased rating.  
The Veteran fell off a flatcar and landed on his back, and 
his legs were jerked completely apart because a wire caught 
the Veteran between his legs as he fell. 

The Veteran was afforded VA examination in February 2004.  
However, he did not recount the December 2003 occurrence to 
the VA examiner.  The claims folder was not reviewed by the 
examiner.  The claims file at that time included no service 
treatment records, as the claims file was being rebuilt.  
There were no records related to the Veteran's December 2003 
injury at work associated with the claims file.  The February 
2004 VA examination was incomplete for rating purposes.  

The Veteran disagreed with denial of an evaluation in excess 
of 10 percent for his service-connected disability.  Private 
clinical records related to the December 2003 accident were 
obtained and associated with the claims file, as well as VA 
clinical records and records from the Veteran's treatment 
during active service.  The examiner who conducted September 
2005 VA examination discussed review of the relevant records.  
However, the examiner did not describe the Veteran's range of 
motion of the lumbar spine, so the examination report was 
incomplete for rating purposes.  Another examination was 
conducted in August 2006, but the claims file was not 
available to the examiner for review.  Another examination 
was conducted in September 2008, but the examiner erroneously 
indicated that no records related to the Veteran's December 
2003 injury were of record.  The reports of these 
examinations are incomplete for rating purposes.

During the Veteran's April 2009 Travel Board hearing, he 
testified that he underwent an MRI earlier that year.  That 
report has not been associated with the claims file.  This 
should be done.  If the report cannot be associated with the 
claims file, in connection with an examination, the examiners 
should either direct that MRI examination be conducted or 
explain in the report of examination why MRI examination is 
not necessary to assess current severity of the service-
connected low back injury residuals.  The Veteran contends 
that he should be afforded both VA neurologic and orthopedic 
examination.  The Board agrees.  

The Board notes that, at his April 2009 Travel Board hearing, 
the Veteran testified, in essence, that his service-connected 
low back injury was more than 10 percent disabling, or 
presented an unusual disability picture, and resulted in 
individual unemployability.  During the pendency of this 
appeal, but after the last supplemental statement of the case 
was issued, the United States Court of Appeals for Veterans 
Claims (Court) held, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record.  As the 
Veteran has raised the contention here, it should be 
addressed as part of the appeal.



Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records 
from 2009 to the present, including a copy of 
the reported 2009 MRI report pertaining to the 
Veteran's back.  

2.  Ask the Veteran if there are any 
additional records of non-VA medical care, 
evaluation, or x-ray examination, related to 
any medical condition, which are not yet 
obtained for the VA claims file.  The Veteran 
should be specifically asked to identify any 
non-VA treatment received after his workers 
compensation treatment concluded.  Request any 
identified records.  

3.  After the requested development is 
completed, schedule the veteran for VA 
orthopedic and neurologic examinations to 
determine the nature and severity of his 
lumbar spine disability.  The examiner 
should be provided with the veteran's 
claims file.  Any opinion provided should 
be supported by a full rationale.  The 
examiner should specifically:

a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees, as well as state whether there 
is any favorable or unfavorable ankylosis 
of the back.  

b)  Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an opinion 
on whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

c)  Identify any associated neurological 
deformities associated with the service- 
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.  In this regard, the 
examiner should address all of the 
veteran's neurologic complaints.  The 
examiner should conduct any appropriate 
neurological testing needed to address 
the above, including MRI and EMG studies.  
If these studies are not necessary, the 
examiner should state so and provide the 
reason why such studies are not 
necessary.

d) State whether the veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  This should 
also be addressed for each year beginning 
in 2003 to the present.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

e) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete 
paralysis of the sciatic nerve.  
Moreover, state whether any other nerve 
is affected and if so state the severity 
of the impairment of the nerve affected.

In addressing the above, the examiner 
should distinguish or separate out any 
impairment caused by the Veteran's 
December 2003 work injury.

4.  Readjudicate the claim for an 
increased evaluation.  Address schedular 
evaluation, extraschedular consideration, 
and the Veteran's claim that he is 
unemployable (i.e. claim for a TDIU) as a 
result of service-connected residuals of 
a low back injury.  If the action remains 
adverse to the Veteran, provide the 
Veteran, and his representative, with a 
Supplemental Statement of the Case which 
addresses all evidence since the June 
2006 Statement of the Case.  Thereafter 
allow the Veteran an appropriate 
opportunity to respond thereto. 

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


